DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/23/2022 has been entered.

Response to Amendments and Arguments
The amendments and arguments filed 08/23/2022 are acknowledged and have been fully considered. Claims 1, 5, 16, 17, 19, 25 and 30 have been amended; claims 7, 21, 22, 29, 31, 32, 34 and 35 have been canceled; no claims have been added or withdrawn. Claims 1-6, 8-20, 23-28, 30 and 33 are now pending and under consideration.
The previous objections to claims 1, 16, 17, 25 and 30 have been withdrawn, in light of the amendments to the claims.
The previous rejections of claims 5 and 19 under 35 U.S.C. 112(b) have been withdrawn, in light of the amendments to the claims. 
Applicant arguments on pages 10-13 of the remarks that the current prior art rejection of independent claim 1 under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,435,166 to Sato et al. in view of EP 2196659 A1 to Bernasconi et al., in view of Applicant-admitted prior art (hereinafter: “AAPA”), in view of U.S. Patent No. 2,041,445 to Warren, and in view of U.S. Patent No. 6,363,721 to Prenninger et al. should be withdrawn in light of the amendments to the claim have been fully considered, but they are not persuasive. 
First, Applicant asserts on page 11 of the remarks that none of the prior art discloses or suggests “a first shaft member connected to the second drive unit and a second shaft member connected to the gas feeding device, wherein the first and second shaft members are connected via a freewheel mechanism configured to allow the second shaft member to rotate at a higher speed than the first shaft member in an operation mode where the first shaft member forms a driving shaft and the second shaft member forms a driven shaft,” and more specifically asserts with respect to Sato on pages 11-12 of the remarks that the gas feeding device and the EGR drive unit “are not connected by first and second shafts, but are instead connected by a single shaft” and that “there is no need for any flywheel mechanism in Sato to allow for different rotational speeds between the gas feeding device and the EGR drive unit.”
The examiner respectfully disagrees. Sato teaches a rotatable drive connection comprising a first shaft member connected to the EGR drive unit and a second shaft member connected to the gas feeding device, wherein the first and second shaft members are connected via a clutch, Sato states, for example, in at least Col. 12, lines 6-22 that “[when] the internal combustion engine itself is employed as the drive source, a clutch for suspending drive force to the gas feeder and a transmission for increasing and decreasing rotation speed such as a torque converter may preferably be provided between the gas feeder and the internal combustion engine.” Inclusion of the clutch necessitates inclusion of first and second shafts, as a clutch is, by ordinary and common definition, a mechanical device that engages and disengages power transmission from a drive shaft (driving shaft) to a driven shaft. A freewheel is, by ordinary and common definition, a clutch, and regardless of whether or not there is a “need” for a freewheel in Sato, it is unmistakable that Sato does not exclude (and may, in fact, actually intend to include a freewheel) by virtue of inclusion of the clutch, and the stated rationale for the obviousness rejection of claim 1 supplies Sato with a clutch, if even necessary, as a matter of obvious substitution of parts (i.e., see: MPEP 2143_I_B) in view of the additional teachings of AAPA, Warren, and Prenninger.
Next, on page 12 of the remarks, Applicant makes statements regarding AAPA. The examiner reiterates that AAPA teaches: “A freewheel mechanism is a device for connecting two rotatable shafts where the shafts are coupled in one rotational direction and uncoupled in the other direction. In a transmission, such as the rotatable drive connection between the gas feeding device and the EGR drive unit, the freewheel mechanism disengages the driveshaft from the driven shaft when the driven shaft rotates faster than the driveshaft. Freewheel mechanisms are well known as such. A freewheel mechanism may be equipped with a locking arrangement which locks the shafts together independently of rotational speed or rotational direction. An example of a lockable freewheel mechanism is disclosed in U.S. Pat. No. 2,041,445” (see lines 27-35 of page 11 of Applicant’s originally-filed specification), and that Warren, as mentioned by AAPA (i.e., “U.S. Pat. No. 2,041,445”), teaches an example of a lockable freewheel mechanism equipped with a locking arrangement which locks two rotatable shafts together independently of rotational speed or rotational direction, the two rotatable shafts being a driven shaft and a driveshaft. On page 12 of the remarks, Applicant also states that “[this] capability to utilize energy from an exhaust gas pressure pulse is novel and is nowhere mentioned in Sato, or in Warren, or in Prenninger.” 
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., use of energy from an exhaust gas pressure pulse) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Exhaust gas, and pressure pulses thereof, clearly reach the Roots blower 12 as shown by the arrangement of at least Figs. 1 & 2 of Sato, and Applicant unmistakably claims the gas feeder device as being of “a Roots blower type” in view of at least claim 6. Therefore, the examiner cannot agree with Applicant’s remarks.
Additionally, on pages 12-13 of the remarks, Applicant asserts that Prenninger is nonanalogous art. 
The examiner respectfully disagrees for at least the reasons previously provided on at least pages 7-8 of the final Office Action. Also, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Prenninger teaches an analogous internal combustion engine (apparent from at least Fig. 2), including a gas feeding device (5) connected to each of a first drive unit (15) and a second drive unit (crankshaft, as discussed by at least Col. 3, line 64 – Col. 4, line 5), where the gas feeding device is connected to the second drive unit via a rotatable drive connection including a first shaft member connected to the second drive unit and a second shaft member connected to the gas feeding device, wherein the first and second shaft members are connected via a freewheel mechanism configured to allow the second shaft member to rotate at a higher speed than the first shaft member in an operation mode where the first shaft member forms a driving shaft and the second shaft member forms a driven shaft and gas is fed through a conduit of the gas feeding device (apparent from at least Fig. 2 in view of at least Col. 3, line 64 – Col. 4, line 5). It is unclear how Preninnger could possibly teach away from the manner in which Preninnger is relied upon by the final Office Action, as alleged by Applicant’s remarks, given that Preninnger is relied upon in modification of the internal combustion engine of Sato to configure the clutch connection between the first and second shaft members to include a lockable freewheel mechanism in place of the clutch mechanism, the lockable freewheel mechanism being configured to allow the second shaft member to rotate at a higher speed than the first shaft member in an operation mode where the first shaft member forms a driving shaft and the second shaft member forms a driven shaft and exhaust gas is fed through the EGR conduit, to more particularly define the structure by which interruption of the mechanical connection between the gas feeding device and the internal combustion engine occurs, and because such a coupling mechanism having a lockable freewheel between the gas feeding device and the internal combustion engine would permit the gas feeding device to be driven independent of the internal combustion engine (second EGR drive unit) while enabling driving of the gas feeding device via an electric motor (first EGR drive unit), including in the reverse direction via a locking arrangement of the lockable freewheel. Such a modification amounts to nothing more than a simple substitution of one known element (coupling mechanism having a lockable freewheel) for another (generic clutch) to obtain predictable results (e.g., see: MPEP 2143_I_B).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “intake system” in claims 1-6, 8-20, 23-28, 30 and 33, “exhaust system” in claims 1-6, 8-20, 23-28, 30 and 33, “pressure charging system” in claims 1-6, 8-18, 20, 24-28, 30 and 33, “valve actuation device” in claims 1-6, 8-20, 23-28, 30 and 33, “EGR drive unit” in claims 1-6, 8, 10-20, 23-28, 30 and 33, “gas re-directing system” in claims 13-14 and 28, “variable valve actuation system” in claim 15, and “fully variable valve lift system” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “EGR system” in claims 1-6, 8-20, 23-28, 30 and 33, “gas feeding device” in claims 1-6, 8-20, 23-28, 30 and 33, “EGR drive unit” in claim 9, and “pressure charging system” in claims 19 and 24.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 9, 15, 18-20, 23-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,435,166 to Sato et al. (hereinafter: “Sato”) in view of EP 2196659 A1 to Bernasconi et al. (hereinafter: “Bernasconi”), in view of Applicant-admitted prior art (hereinafter: “AAPA”), in view of U.S. Patent No. 2,041,445 to Warren (hereinafter: “Warren”), and in view of U.S. Patent No. 6,363,721 to Prenninger et al. (hereinafter: “Prenninger”).
With respect to claim 1, Sato teaches an internal combustion engine (apparent from at least Figs. 1 & 2) comprising a crankshaft, a cylinder including a cylinder head, a piston, a combustion chamber, an intake valve, an exhaust valve, an intake system configured for feeding intake air to the internal combustion engine, an exhaust system configured for conveying exhaust gas away from the internal combustion engine (apparent from at least Fig. 1), a pressure charging system (2) connected to the intake system and an exhaust gas recirculation (EGR) system (10) arranged to feed branched off exhaust gas from the exhaust system to the intake system via an EGR conduit (11), wherein the EGR system includes a gas feeding device (12, 14) configured to feed exhaust gas through the EGR conduit in modes of operation where a pressure in the intake system exceeds the pressure in the exhaust system (as depicted by at least Figs. 1 & 2 and as discussed by at least the Abstract), wherein the gas feeding device is a displacement pump (apparent from at least Figs. 1 & 2 in view of at least Col. 3, lines 54-55) and wherein the gas feeding device is arranged so that exhaust gas recirculating in the EGR system during operation of the internal combustion engine passes the gas feeding device before being mixed with intake air in the intake system (apparent from at least Fig. 1), wherein the gas feeding device is connected to an EGR drive unit (14) via a rotatable drive connection (apparent from at least Figs. 1 & 2), wherein the rotatable drive connection comprises a first shaft member connected to the EGR drive unit and a second shaft member connected to the gas feeding device, wherein the first and second shaft members are connected via a clutch mechanism (for example, as discussed by at least Col. 12, lines 6-22 in view of at least Fig. 1)
As discussed in detail above, Sato is understood to teach each and every one of the aforementioned limitations of the internal combustion engine of claim 1 under a broadest reasonable interpretation including that the internal combustion engine of claim 1 includes a crankshaft. However, in such a case where Applicant is able to sufficiently show that the internal combustion engine of Sato does not necessarily include a crankshaft and/or in such a case where Sato is not interpreted or relied upon to teach that the internal combustion engine includes a crankshaft, the examiner nevertheless takes Official Notice (e.g., see: MPEP 2144.03) that it was well-known and conventional at the time the invention was made to include a crankshaft as part of an internal combustion engine as means for performing conversion between reciprocating motion and rotational motion (e.g., for driving wheels of an automobile using reciprocation of an internal combustion engine). Applicant’s remarks filed 10/26/2021 did not traverse the examiner’s assertions of Official Notice from the non-final prior art rejections of the preceding Office Action mailed 06/28/2021. Therefore, the common knowledge or well-known in the art statements are taken to be admitted prior art because Applicant failed to traverse the examiner’s assertions of Official Notice (e.g., see: MPEP 2144.03_C). Thus, even if Sato is not interpreted or relied upon to teach that the internal combustion engine includes a crankshaft, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine of Sato, if even necessary, to include a crankshaft. 
Sato appears to lack a clear teaching as to whether the internal combustion engine includes a valve actuation device configured to allow for late or early closing of the intake valve in accordance with late or early Miller-type valve timing (because configured to allow for late closing of the intake valve and configured to allow for early closing of the intake valve are recited in the alternative, it is sufficient to address one of the claimed alternatives; because in accordance with late Miller-type valve timing and in accordance with early Miller-type valve timing are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Bernasconi teaches an analogous internal combustion engine (2; apparent from at least Fig. 2) including an intake valve, an exhaust valve, a valve actuation device configured to allow for late or early closing of the intake valve in accordance with late or early Miller-type valve timing (as discussed by at least ¶ 0026-0027, 0052, 0072 & 0080), an intake system (1, 19), an exhaust system (3, 5), a pressure charging system (10, 18) connected to the intake system, and an EGR system (26, 27, 28, 201, 202) arranged to feed branched off exhaust gas from the exhaust system to the intake system via an EGR conduit (201), where the EGR system includes a displacement pump (202) configured to feed exhaust gas through the EGR conduit. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine of Sato with the teachings of Bernasconi to include a valve actuation device configured to allow for late or early closing of the intake valve in accordance with late or early Miller-type valve timing because Bernasconi further teaches that use of later or early Miller-type valve timing beneficially provides efficiency improvements for operating an internal combustion engine.
Sato also appears to lack a clear teaching as to whether the first and second shaft members are connected via a freewheel mechanism configured to allow the second shaft member to rotate at a higher speed than the first shaft member in an operation mode where the first shaft member forms a driving shaft and the second shaft member forms a driven shaft as an exhaust gas pressure pulse reaches the gas feeding device from the exhaust system.
AAPA teaches: “A freewheel mechanism is a device for connecting two rotatable shafts where the shafts are coupled in one rotational direction and uncoupled in the other direction. In a transmission, such as the rotatable drive connection between the gas feeding device and the EGR drive unit, the freewheel mechanism disengages the driveshaft from the driven shaft when the driven shaft rotates faster than the driveshaft. Freewheel mechanisms are well known as such. A freewheel mechanism may be equipped with a locking arrangement which locks the shafts together independently of rotational speed or rotational direction. An example of a lockable freewheel mechanism is disclosed in U.S. Pat. No. 2,041,445.” (see lines 27-35 of page 11 of Applicant’s originally-filed specification).
Warren, as mentioned by AAPA (i.e., “U.S. Pat. No. 2,041,445”), teaches an example of a lockable freewheel mechanism equipped with a locking arrangement which locks two rotatable shafts together independently of rotational speed or rotational direction, the two rotatable shafts being a driven shaft and a driveshaft.
Prenninger teaches an analogous internal combustion engine (apparent from at least Fig. 2), including a gas feeding device (5) connected to each of a first drive unit (15) and a second drive unit (crankshaft, as discussed by at least Col. 3, line 64 – Col. 4, line 5), where the gas feeding device is connected to the second drive unit via a rotatable drive connection including a first shaft member connected to the second drive unit and a second shaft member connected to the gas feeding device, wherein the first and second shaft members are connected via a freewheel mechanism configured to allow the second shaft member to rotate at a higher speed than the first shaft member in an operation mode where the first shaft member forms a driving shaft and the second shaft member forms a driven shaft as an exhaust gas pressure pulse reaches the gas feeding device from an exhaust system (apparent from at least Fig. 2 in view of at least Col. 3, line 64 – Col. 4, line 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine of Sato with the teachings of AAPA, Warren, and Prenninger to configure the clutch connection between the first and second shaft members to include a lockable freewheel mechanism in place of the clutch mechanism, the lockable freewheel mechanism being configured to allow the second shaft member to rotate at a higher speed than the first shaft member in an operation mode where the first shaft member forms a driving shaft and the second shaft member forms a driven shaft as an exhaust gas pressure pulse reaches the gas feeding device from the exhaust system, to more particularly define the structure by which interruption of the mechanical connection between the gas feeding device and the internal combustion engine occurs, and because such a coupling mechanism having a lockable freewheel between the gas feeding device and the internal combustion engine would permit the gas feeding device to be driven independent of the internal combustion engine (second EGR drive unit) while enabling driving of the gas feeding device via an electric motor (first EGR drive unit), including in the reverse direction via a locking arrangement of the lockable freewheel. Therefore, it is also understood that such a modification would merely amount to a simple substitution of one known element (coupling mechanism having a lockable freewheel) for another (generic clutch) to obtain predictable results (e.g., see: MPEP 2143_I_B).

With respect to claim 4, Sato modified supra teaches the internal combustion engine according to claim 1, wherein Sato further teaches that the EGR system includes an exhaust gas cooler (13) arranged upstream or downstream the gas feeding device (apparent from at least Fig. 1 of Sato; because arranged upstream the gas feeding device and arranged downstream the gas feeding device are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 5, Sato modified supra teaches the internal combustion engine according to claim 1, wherein Sato further teaches that the gas feeding device is configured for pressurizing the EGR system based on a pressure differential between the intake system and the exhaust system, and a pressure drop in the EGR system (apparent from at least Fig. 1 of Sato).

With respect to claim 6, Sato modified supra teaches the internal combustion engine according to claim 1, wherein Sato further teaches that the gas feeding device is of a Roots blower type having a pair of rotary members provided with meshing lobes (apparent from at least Figs. 1 & 2 in view of at least Col. 6, lines 25-27 of Sato).

With respect to claim 9, Sato modified supra teaches the internal combustion engine according to claim 1, wherein Sato further teaches that the EGR drive unit constitutes an electrical motor (14) or a mechanical drive connected to the crankshaft (because an electric motor and a mechanical drive connected to the crankshaft are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 15, Sato modified supra teaches the internal combustion engine according to claim 1, wherein the valve actuation device configured for operating the intake valves is a variable valve actuation device (as discussed in detail above with respect to claim 1.

With respect to claim 18, Sato modified supra teaches the internal combustion engine according to claim 1, wherein Sato further teaches that the pressure charging system is configured for establishing the pressure in the intake system which is higher than the pressure in the exhaust system (apparent from at least the Abstract of Sato).

With respect to claim 19, Sato modified supra teaches the internal combustion engine according to claim 1, wherein Sato further teaches that the pressure charging system comprises a pressure charger, the pressure charger being one of a single turbocharger (2), a twin turbocharger system, a variable geometry turbine, and a turbo-compound unit (because a single turbocharger, a twin turbocharger system, a variable geometry turbine, and a turbo compound unit are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 20, Sato modified supra teaches the internal combustion engine according to claim 1, wherein Sato further teaches that the EGR conduit is arranged to connect to the exhaust system at a first connection point and arranged to connect to the intake system at a second connection point and wherein the gas feeding device is arranged in the EGR conduit between said first and second connection points (apparent from at least Fig. 1 of Sato).

With respect to claim 23, Sato modified supra teaches the internal combustion engine according to claim 1, wherein the freewheel mechanism is provided with a locking function configured to rotationally lock the first and second shaft members to each other (as discussed in detail above with respect to claim 1).

With respect to claim 24, Sato modified supra teaches the internal combustion engine according to claim 1, wherein Sato further teaches that the pressure charging system comprises a compressor arranged in the intake system and a turbine arranged in the exhaust system and wherein the EGR conduit is arranged to connect to the intake system downstream the compressor and to connect to the exhaust system upstream the turbine so as to form a high pressure EGR system (apparent from at least Fig. 1 of Sato).

With respect to claim 25, Sato modified supra teaches a method of improving efficiency of an internal combustion engine according to claim 1 (as discussed in detail above with respect to at least claim 1) wherein the method includes the steps of: operating the internal combustion engine under such conditions that the pressure in the intake system exceeds or is similar to the pressure in the exhaust system, and operating the gas feeding device to pressurize and thereby supply the branched off exhaust gas to the intake system (as discussed in detail above with respect to claim 1); or operating the internal combustion engine under such conditions that the pressure in the exhaust system is higher than the pressure in the intake system, and operating the internal combustion engine so as to drive the gas feeding device by means of exhaust gas flowing from the exhaust system to the intake system and thereby operate the gas feeding device in an energy recovery mode where the EGR drive unit generates the power output (because operating the internal combustion engine under such conditions that the pressure in the intake system exceeds or is substantially similar to the pressure in the exhaust system, and operating the gas feeding device to pressurize and thereby supply branched off exhaust gas to the intake system and operating the internal combustion engine under such conditions that the pressure in the exhaust system is higher than the pressure in the intake system, and operating the internal combustion engine so as to drive the gas feeding device by means of exhaust gas flowing from the exhaust system to the intake system and thereby operate the gas feeding device in an energy recovery mode where the EGR drive unit generates a power output are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 26, Sato modified supra teaches the method according to claim 25, wherein the method of operating the internal combustion engine under such conditions that the pressure in the exhaust system is higher than the pressure in the intake system includes the step of: conveying the power output to an energy reservoir [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that the claim phrase “wherein the method of operating the internal combustion engine under such conditions that the pressure in the exhaust system is higher than the pressure in the intake system includes the step of: conveying the power output to an energy reservoir” does not necessarily further limit the method of claim 26 by virtue of the method of claim 25 specifying that “operating the internal combustion engine under such conditions that the pressure in the exhaust system is higher than the pressure in the intake system,…” is an alternative (and, therefore, not required) process step].

With respect to claim 27, Sato modified supra teaches the method according to claim 25, wherein the method includes the step of: in operating conditions wherein the pressure in the exhaust system is lower than the pressure in the intake system, or in operating conditions wherein a turbine of the pressure charging system operates below desired speed, operating the EGR system in an at least partially reversed mode such that the gas feeding device supplies pressure to the pressure charging system (as discussed in detail above with respect to at least claims 1, 12 and 25; because in operating conditions wherein the pressure in the exhaust system is lower than the pressure in the intake system and in operating conditions wherein a turbine of the pressure charging system operates below desired speed are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 30, Sato modified supra teaches the method according to claim 25, wherein the method comprises the step of locking or unlocking the freewheel mechanism arranged in the rotatable drive connection between the gas feeding device and the EGR drive unit (as discussed in detail above with respect to claims 1 and 23; because locking and unlocking are recited in the alternative, it is sufficient to address one of the claimed alternatives).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Bernasconi, in view of AAPA, in view of Warren, in view of Prenninger, and in view of U.S. Patent Application Publication No. 2007/0220885 to Turner et al. (hereinafter: “Turner”).
With respect to claim 2, Sato modified supra teaches the internal combustion engine according to claim 1; however, Sato appears to lack a clear teaching as to whether the internal combustion engine further includes an EGR bypass conduit arranged to bypass the gas feeding device.
Turner teaches an analogous internal combustion engine (apparent from Figs. 1 or 2), including an EGR bypass conduit arranged to bypass a gas feeding device configured to feed exhaust gas through an EGR conduit (as depicted by at least Figs. 1 or 2 and as discussed by at least ¶ 0014-0017 & 0024-0026, based on adjustment of a control valve 35, EGR is controlled to either in a first path flow through a turbine 40 or a second path bypassing the turbine 40).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine of Sato with the teachings of Turner to include an EGR bypass conduit arranged to bypass the gas feeding device, via an EGR valve for controlling flow of gas in the EGR system, because Turner further teaches that such structure beneficially enables optionally bypassing the gas feeding device whenever desired during operation of the internal combustion engine.

With respect to claim 3, Sato modified supra teaches the internal combustion engine according to claim 1, wherein the EGR system includes an EGR valve configured for controlling flow of gas in the EGR system (as discussed in detail above with respect to claim 2, and as depicted by at least Figs. 1 or 2 of Turner).

Claims 8, 10-14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Bernasconi, in view of AAPA, in view of Warren, in view of Prenninger, and in view of U.S. Patent Application Publication No. 2019/0128195 to Lee (hereinafter: “Lee”).
With respect to claim 8, Sato modified supra teaches the internal combustion engine according to claim 1; however, Sato appears to lack a clear teaching as to whether the EGR drive unit is configured to be driven by the gas feeding device to generate a power output.
Lee teaches an analogous internal combustion engine (apparent from at least Figs. 1-4 in view of at least ¶ 0025) including an intake system (e.g., 10, 34, 36, 40, 42, 44) configured for feeding intake air to the engine (apparent from at least Figs. 2-4), an exhaust system (e.g., 20, 22, 24, 32) configured for conveying exhaust gas away from the engine (apparent from at least Figs. 2-4), a pressure charging system (30) connected to the intake system, and an EGR system (e.g., 50, 60, 70, 72, 80, 82, 84) arranged to feed branched off exhaust gas from the exhaust system to the intake system via an EGR conduit (e.g., 80) and including a displacement pump (50) configured to feed exhaust gas through the EGR conduit (apparent from at least Fig. 4), where the displacement pump is connected to an EGR drive unit that is configured to be driven by the displacement pump to generate a power output, with the energy of the generated power output being transferred to a battery (as depicted by at least Fig. 3 in view of at least ¶ 0007, 0010, 0017, 0019, 0028-0029, 0032, 0045 & 0052-0054). Lee further teaches arranging the displacement pump in a third branch line (84), the third branch line connecting a first branch line (80) and a second branch line (82), where each of the first branch line and the second branch line connects the exhaust system and the intake system (apparent from at least Figs. 1-4), where a pair of valves (70, 72) are selectively controlled to switch between different operating modes, including a first operating mode in which intake air is supercharged using the displacement pump (as depicted by at least Fig. 2), a second operating mode in which exhaust gas flows in reverse through the displacement pump and is supplied to the pressure charging system (as depicted by at least Fig. 3), and a third operating mode in which exhaust gas is supercharged through the displacement pump as cooled EGR (as depicted by at least Fig. 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine of Sato with the teachings of Lee such that the EGR drive unit is configured to be driven by the gas feeding device to generate a power output, including to transfer the energy of the generated power output to a battery, because Lee further teaches that such operation beneficially recharges a battery, including a battery used to power the gas feeding device, at times including when supercharging and EGR are not required to be performed, using the energy of exhaust gas in the exhaust system. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine of Sato with the teachings of Lee such that the displacement pump is arranged on a third branch line connecting a first branch line and a second branch line, where each of the first branch line and the second branch line connects the exhaust system and the intake system, because Lee further teaches that such an arrangement beneficially enables the displacement pump to be further utilized in an operating mode that supercharges intake air.

With respect to claim 10, Sato modified supra teaches the internal combustion engine according to claim 1, wherein Sato further teaches that the EGR drive unit is configured for transferring energy to the internal combustion engine or to an energy reservoir (as discussed in detail above with respect to claim 8; because transferring energy to the engine and transferring energy to an energy reservoir are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 11, Sato modified supra teaches the internal combustion engine according to claim 8, wherein the power output from the EGR drive unit is used for operating the internal combustion engine in a compound mode (as discussed in detail above with respect to claims 8 and 10).

With respect to claim 12, Sato modified supra teaches the internal combustion engine according to claim 8, wherein the internal combustion engine, the gas feeding device and the EGR drive unit are configured for operation in a first mode and in a second mode wherein, in the first mode, the gas feeding device and the EGR drive unit are configured for feeding exhaust gas into the intake system by pressurizing the exhaust gas, and, in the second mode, supplying pressure to the pressure charging system (apparent from at least Figs. 1, 2 & 5-7 of Sato; also, apparent from at least Figs. 2-4 of Lee).

With respect to claim 13, Sato modified supra teaches the internal combustion engine according to claim 12, wherein the internal combustion engine further includes a gas re-directing system configured for conveying gas pressurized by the gas feeding device to the pressure charging system (apparent from at least Figs. 1 & 2 in view of at least Figs. 5-7 of Sato; also, apparent from at least Figs. 2-4 of Lee).

With respect to claim 14, Sato modified supra teaches the internal combustion engine according to claim 13, wherein the internal combustion engine further includes one or more flow control valves operative to control the flow of gas in the gas re-directing system (apparent from at least Figs. 1 & 2 in view of at least Figs. 5-7 of Sato, and as depicted by at least Figs. 2-4 of Lee; it is understood that modifying Sato with the teachings of Lee, as discussed in detail above with respect to claim 8, would necessitate use of valves 24, 70, 72 in order to redirect exhaust gas through the gas feeding device in the third branch line connecting the first branch line and the second branch line to exhaust gas turbine 2b of the pressure charging system when performing the reverse rotation of the gas feeding device).

With respect to claim 28, Sato modified supra teaches the method according to claim 27, wherein the method includes the step of: operating a re-directing system configured to re-direct flow of exhaust gas from the gas feeding device to the turbine by operating valves in the re-directing system to close an EGR feed flow and opening any valves to the pressure charging system (as discussed in detail above with respect to claims 12-14).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Bernasconi, in view of AAPA, in view of Warren, in view of Prenninger, and in view of DE 102017102346 A1 to Kapus (hereinafter: “Kapus”).
With respect to claim 16, Sato modified supra teaches the internal combustion engine according to claim 1; however, Sato and Bernasconi appear to lack a clear teaching as to whether the valve actuation device is configured or controlled to keep the intake valve open until the crankshaft reaches the range of 580 Crank Angle Degree (CAD) to 680 CAD (because configured to and controlled to are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Kapus teaches an analogous internal combustion engine, including, for example, control to keep an intake valve open until a crankshaft reaches a range of 580 CAD to 680 CAD in accordance with late Miller-type valve timing (apparent from at least Fig. 6 in view of at least ¶ 0024 & 0046-0050).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine of Sato with the teachings of Kapus to include control keeping the intake valve open until the crankshaft reaches the range of 580 CAD to 680 CAD to provide a particular closing timing for the intake valve, as compared to an unspecific closing timing, for the purpose of carrying out the late Miller-type valve timing. Therefore, it is also understood that the teachings of Bernasconi and Kapus would come together in modification of Sato to form the invention of claim 16.

With respect to claim 17, Sato modified supra teaches the internal combustion engine according to claim 1; however, Sato and Bernasconi appear to lack a clear teaching as to whether the valve actuation device is configured or controlled to keep the intake valve open until the crankshaft reaches the range of 500 Crank Angle Degree (CAD) to 560 CAD (because configured to and controlled to are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Kapus teaches an analogous internal combustion engine, including, for example, control to keep an intake valve open until a crankshaft reaches a range of 500 CAD to 560 CAD in accordance with early Miller-type valve timing (apparent from at least Fig. 6 in view of at least ¶ 0024 & 0046-0050).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine of Sato with the teachings of Kapus to include control keeping the intake valve open until the crankshaft reaches the range of 500 CAD to 560 CAD to provide a particular closing timing for the intake valve, as compared to an unspecific closing timing, for the purpose of carrying out the early Miller-type valve timing. Therefore, it is also understood that the teachings of Bernasconi and Kapus would come together in modification of Sato to form the invention of claim 17.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Bernasconi, in view of AAPA, in view of Warren, and in view of Prenninger; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Sato in view of Bernasconi, in view of AAPA, in view of Warren, in view of Prenninger, and in view of U.S. Patent Application Publication No. 2013/0080034 to Chi et al. (hereinafter: “Chi”).
With respect to claim 33, Sato modified supra teaches a non-transitory computer readable medium carrying a computer program comprising program code for performing the steps of the method according to claim 25 when said program code is run on a computer [in view of at least Figs. 1-7 and at least Col. 6, line 57- Col. 7, line 3 & Col. 7, line 19 – Col. 9, line 29 of Sato it is understood that the method of claim 25, as discussed in detail above with respect to claim 25, is performed by programming of the engine controller 8 and the EGR controller 17 (e.g., “non-transitory computer readable medium” together)].
As discussed in detail above, Sato is understood to teach each and every process step performed by the method of claim 25 under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that Sato does not fully teach a computer program comprising program code for performing the steps of the method according to claim 25 when said program code is run on a computer and/or in such a case where Sato is not interpreted or relied upon to teach a computer program comprising program code for performing the steps of the method according to claim 25 when said program code is run on a computer, it is also noted that Chi teaches a computer program comprising program code for performing control of an internal combustion engine and control of a gas feeding device of an EGR system when said program is run on a computer (apparent from at least Fig. 1 in view of at least ¶ 0034-0036).
Therefore, even if Sato is not interpreted or relied upon to fully teach a computer program comprising program code for performing the steps of the method according to claim 25 when said program code is run on a computer, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the computer program of Sato with the teachings of Chi, if even necessary, such that the computer program is on a single controller (or control unit or computer) instead of on a pair of connected controllers (or control units or computers) because implementing a computer program as computer program code run on a single controller in place of computer program code run on a pair of connected controllers would perform at least substantially the same results as the computer program code run on a pair of connected controllers, and it is understood that such a modification would merely amount to a simple substitution of one known element (computer program code run on a single controller) for another (computer program code run on a pair of connected controllers) to obtain predictable results (e.g., see: MPEP 2143_I_B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747